Citation Nr: 1102348	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability. 

2.  Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to 
February 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2008 rating decision. 


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran has a current 
lumbosacral spine disability that either began during service or 
was otherwise caused by a basketball injury during service. 

2. The evidence demonstrates that the Veteran has a current 
cervical spine disability that either began during service or was 
otherwise caused by a basketball injury during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).
 
2.  The criteria for service connection for a cervical spine 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
The Veteran testified at a hearing before the Board in August 
2010 that he injured his back and neck while playing basketball 
during his time in service.  The Veteran described how he had 
been dribbling in for a layup when another player clobbered him 
across the neck and sent him crashing to the floor where he 
landed hard on his back.  

There is no dispute that the Veteran was injured playing 
basketball, as the occurrence of this basketball injury is 
supported by the Veteran's service treatment records which show 
that in August 1988 the Veteran was seen at the emergency room of 
Utah Valley Regional Medical Center where it was noted that he 
was playing basketball the previous day and was hit in the left 
eye and another time in the forehead.  The Veteran described 
waking up the next day with a painful headache and it was thought 
that he might have a subdural hematoma (although a CAT scan was 
negative).  It was noted that the next day the Veteran's back was 
still painful.  It is noted that the Veteran reported back pain 
at L4/L5 in September 1988, which he asserted having since the 
basketball injury.  At this appointment it was noted that the 
Veteran had experienced cervical head trauma.  As such, the 
medical evidence from the time of the Veteran's service confirms 
both complaints of back pain and an elbow to the head which 
produced head trauma.  At separation, the Veteran's denied having 
any back pain at that time and his back was found to be normal.

In 2003, the Veteran sought treatment for back pain, and he was 
diagnosed with a herniated disc at L4/L5, which was confirmed by 
an MRI.  In September 2004, the Veteran sought treatment from 
neck pain which he thought was a pinched nerve.  X-rays in 
January 2005 revealed degenerative changes in the Veteran's 
cervical spine.

In January 2008, the Veteran's private doctor, Dr. Shankman, who 
had treated the Veteran since 2003 wrote a letter in support of 
the Veteran's claim.  Dr. Shankman noted the Veteran's in-service 
basketball injury in which he hurt his neck and back.  He also 
demonstrated knowledge of the Veteran's current back and neck 
disabilities.

After reviewing all of the available records for the Veteran, Dr. 
Shankman opined that with a reasonable degree of medical 
certainty, the Veteran's in-service injury to his neck and back 
led to further and current problems in those regions.  Dr. 
Shankman explained that the Veteran's injury led to a higher 
susceptibility of disc herniation and disc degeneration in his 
cervical and lumbar spine.  While the discs were not herniated by 
the injury, Dr. Shankman explained that the discs weakened over 
time as a result of the initial trauma and became more vulnerable 
to further injury.  Furthermore, because there was no evidence of 
any post-service neck or back injury, Dr. Shankman opined that 
the Veteran's current neck and back problems are directly related 
to his injury in 1988 while on active duty.

A VA examination was provided in July 2008 which found that it 
was less likely than not that the Veteran's neck and back 
disabilities were caused by the Veteran's military service, to 
include his basketball injury.  The examiner's rationale was that 
disc herniation rarely results from a single traumatic event, and 
he suggested that degenerative disc disease in the cervical spine 
was most commonly due to age.  However, the examiner allowed that 
it was possible that the basketball injury contributed in some 
part to the Veteran's current disabilities, but he was simply 
unwilling to make such a connection as he found it too 
speculative.

Dr. Shankman wrote a second letter in response to the VA 
examination report in which he asserted that from a review of the 
Veteran's complete service treatment records it was his opinion 
that the injury sustained while playing basketball in 1988 was a 
significant one.  Dr. Shankman indicated that from the time of 
the injury to the present, the Veteran had been wearing down 
causing degenerative changes in his discs.  Dr. Shankman added 
that the Veteran gave no other history of any other injuries that 
he believed would be the cause of the Veteran's problems.

To this end, the Veteran is competent to report symptoms such a 
back pain, or that he had not had any additional back or neck 
injuries since service, as they are capable of lay observation.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board must 
also assess the credibility of the Veteran's statements.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
in this case, the Veteran has not presented evidence that would 
directly contradict his assertion that he has not had any 
significant back or neck injuries since the basketball injury in 
1988.  

Dr. Shankman indicated that he agreed with the concept cited by 
the VA examiner that degenerative disc disease was acquired over 
time, and Dr. Shankman acknowledged that the single basketball 
injury did not actually cause direct damage to his discs.  
However, he explained that the injury did start the wearing down 
process and was the cause for his current disability as his discs 
wore down faster over the 20 year period than they would have in 
absence of the injury.

As noted, service connection requires three elements: a current 
disability, an injury incurred in or aggravated by service, and a 
medical opinion linking the current disability to the injury in 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  
 
In this case, the Veteran clearly has current neck and back 
disabilities.  It is also undisputed that the Veteran injured 
himself in service.

With regard to the medical nexus, two medical professionals have 
rendered opinions as to the etiology of the Veteran's neck and 
back disabilities.  The private doctor presented a well-supported 
opinion explaining how the injury in-service caused the Veteran 
to be more susceptible to developing his current disabilities.  
The VA opinion found that it was less likely than not that the 
Veteran's current disabilities were the result of his in-service 
injury, but he conceded that it was possible.  For example, the 
examiner stated that it was rare that a disc herniation resulted 
from a single traumatic event, but he did not rule this out as a 
possibility.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which the case is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this case, having reviewed the medical 
evidence, the Board concludes that it is presented with two 
equally probative opinions.  As such, the evidence is considered 
to be in relative equipoise and therefore reasonable doubt must 
be resolved in the Veteran's favor.

As such, service connection for neck and back disabilities is 
granted.

In light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is harmless error).


ORDER

Service connection for degenerative disc disease in the 
lumbosacral spine is granted.

Service connection for a cervical spine disability is granted.


____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


